Title: To Thomas Jefferson from William H. Cabell, 25 June 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir,
                            Richmond June 25th 1807
                        
                        I have the honor to enclose you a copy of a letter this morning received from General Mathews covering the
                            Copy of another which he had written to the Secretary of State; and also a Copy of a letter, without Signature, which I
                            this morning received from Hampton. They State the daring insult offered to our Flagg, in the illegal and savage attack
                            made by the British Ship of War Leopard on the United States Frigate Chesapeake, which terminated in the Capture of the
                            latter after killing three men and wounding nineteen others. I am sorry to be informed that Commodore Barron is among the
                            latter—Indignant as the Executive of Virginia feel on this occasion, it is certainly a Subject to which, under present
                            Circumstances, their limited powers do not extend. It is almost certain that you will have received this information
                            through some other Channel before this letter can reach Washington. But as it is possible that some accident may happen to
                            retard the Mail, I have thought proper by and with the advice of the Council of State to dispatch to you an Express with
                            the enclosed information.
                        I have the honor to be with great respect, Sir, your most obedt. Servt.
                        
                            Wm H: Cabell
                            
                        
                    